CRIST, Judge.
In an effort to collect allegedly delinquent state income taxes for the years 1975 and 1976, the Director of Revenue appeals from the trial court’s finding that taxpayers were residents of another state during the years in question.
At the hearing, the state produced substantial evidence respondents were Missouri residents in 1975 and 1976. Respondents likewise developed substantial evidence they were residents of Florida at that time. Included in respondents’ evidence was the fact they were physically present in Florida in 1975 and 1976 and they intended to remain there indefinitely. See State ex rel. King v. Walsh, 484 S.W.2d 641 (Mo. banc 1972).
The issue of residence or domicile is one of fact. Id. The trial court’s judgment is supported by substantial evidence and no error of law appears. An extended opinion would lack precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
CRANDALL, P.J., and REINHARD, J., concur.